DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Note
Please note the change of examiner from MEI PING CHUI to SEAN BASQUILL.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 February 2022 has been entered.
 
Status of the Claims
Claims 1-10 and 12-33 are pending.
Claims 8 and 12-32 are withdrawn from consideration as directed to a non-elected invention.
Claims 1-7, 9, 10, and 33 are presented for examination and rejected as set forth in greater detail below.

Response to Arguments
Applicant's arguments filed 7 February 2022 have been fully considered but they are not persuasive.
Applicants assert, without further explanation, that there is no motivation to have combined the references aside from an “obvious to try” rationale.  This is unpersuasive as, even though an obvious to try rationale is explicitly authorized by the Court, see KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1398 (U.S. 2007) (error to conclude a patent claim cannot be proved obvious merely by showing that the combination of elements was “obvious to try.”),  the examiner has not relied on such a rationale.  From the art of record, it is clear that the instant claims appear nothing more than combinations of elements each known by the art to be useful for the same purpose, and obvious as a result.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.).
Applicants assertion that a skilled artisan would not have looked to combine Bhusan and Carvalho likewise misses the point.  First, "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).  This does not Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.  See also Ex parte Bland, 3 USPQ2d 1103 (Bd. Pat App. & Inter. 1986).  As each of Bhusan and Carvalho concern the treatment of viral infections, they are analogous and properly combinable.  As to applicants assertion that each of Bhusan and Carvalho require elements in excess of those claimed, even if accurate, a position the examiner does not take, nothing of the instant claims excludes any of these elements.  Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps).  
Finally, nothing of the record supports applicants assertion that the compositions claimed establish any form of unexpected result.  The data applicants refer to, specifically “Example 4” does not appear to establish that the combinations of ICAM, lysozyme, and lactoferrin claimed provide any kind of unexpected results.  In fact, in the discussion of the HRV compositions, with the HRV1 series referring to compositions containing differing concentrations of apolactoferrin, the HRV2 series referring to compositions of differing concentrations of lysozyme, the HRV3 series referring to compositions of varying concentration of soluble ICAM-1, and the HRV4 series combinations of apolactoferrin, lysozyme, and soluble ICAM-1, the disclosure repeatedly states that no differences between HRV compositions can be ascertained.  See, e.g., [0244-49].  .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7, 10, and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhushan (US PGPub. 2010/0209419 A1) in view of Carvalho (Abstract – 44th Annual Meeting of the Brazilian Society for Biochemistry and Molecular Biology, 2015 August, page 1), .
Applicant claims are directed to a pharmaceutical composition comprising a combination of defined concentrations of: (a) soluble ICAM-1; (b) sialic acid; (c) lysozyme; and (d) lactoferrin; and also a pharmaceutical acceptable carrier which is adapted to provide a residence time of the pharmaceutical composition on the nasal or oral mucosa of at least 5 min.  Dependent claims modify the dosage form of the composition, require the inclusion of additional composition components, or specify a narrower embodiment of the residence time formulation requirement.
Bhushan teaches a pharmaceutical composition comprising a biologically active agent or a combination thereof useful for treating conditions, i.e. viral infections, [0165], wherein the biologically active macromolecule can be lactoferrin, soluble ICAM-1, or a combination thereof.  [0096].  The examiner notes Bhushan does not explicitly teach or indicate that the biologically active agents, namely: soluble ICAM-1 and lactoferrin, are in dimeric or complex form, for examples.  As such, Bhushan implicitly suggests that they may be in individual form as the manner claimed.  Bhushan teaches that the composition also comprises a pharmaceutically acceptable carrier adapted to a particular formulation type.  [0161; 0175].  Bhushan also teaches that the pharmaceutical formulation can be prepared for nasal administration, e.g. as a solution in saline, to a subject/patient through the mucosa of the nasal cavity or throat.  [0195].  As such, the “pharmaceutically acceptable carrier which is adapted for nasal or oral administration,” taught in Bhushan addresses the “pharmaceutically acceptable carrier” adapted for nasal and/or oral mucosa.  While Bhushan is silent as to residence time, it is noted that the art at the time of the See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
Bhushan teaches that the pharmaceutical composition can be administered nasally to a subject/patient, wherein the nasal administration can be prepared with standard excipients in forms of, for example, a solution, a dry powder or an aerosol and may be administered by a dose inhaler.  [0195].  Bhushan teaches a pharmaceutical formulation which may comprise a combination of the same biologically active macromolecules, i.e. a soluble ICAM-1 and lactoferrin, as discussed above.  Therefore, Bhushan suggests that the soluble ICAM-1 and lactoferrin are two of the suitable biologically active macromolecules can be used in preparing the pharmaceutical formulation.  Bhushan also teaches that the biologically active molecule such as lactoferrin, soluble ICAM-1, or a combination thereof, [0096], can be used in an amount of 
Carvalho teaches “lactoferrin” is known in the relevant art and has anti-viral activity and may be useful as an alternative treatment for common colds caused by rhinovirus and other virus infections.  (Pg. 1).
Greve teaches and demonstrated that “soluble ICAM-1” inhibits virus-receptor binding and virus infectivity using rhinovirus as study model, and the results indicated that soluble ICAM-1 is capable of preventing virus infection (Abs., “Discussion” section).
Bhushan teaches a pharmaceutical formulation which may comprise a combination of the same biologically active macromolecules, i.e. a soluble ICAM-1 and lactoferrin, as discussed above, but Bhushan does not teach the sialic acid and lysozyme as required by the present claim 1.
Coleman teaches a composition comprising: (i) carrageenan (viral replication inhibitor) (see: p.19, claims 1 & 11); and lysozyme (see: p. 19, claims 3 & 17) and oseltamivir (see: [0078] & [0165]) as additional viral replication inhibitor active agent; wherein the composition can be formulated as a nasal spray (see: p. 19, claims 2 & 12) and can be used for treating viral infection (e.g. rhinovirus infection; see: p.18, [0204 & 0209]; & p.19, claims 11 & 20).  Coleman also teaches the “lysozyme” of claim 1 and the form of “nasal spray” of claim 2, as well as the further components “carrageenan” and “oseltamivir” of claims 4 and 7.
Fichot teaches a composition which can be used for preventing secondary infection following a viral infection, wherein it comprises siallylated oligosaccharide (e.g. sialyllactose) (see: p.4, claims 1-2).  This reads on the “sialic acid” of claim 1 because the instant specification recites that “sialyllactose” is an example of sialic acid as claimed (see specification filed on 
Rutter teaches a composition for delivery of a plurality of component molecules to a multi-cellular host, comprising active ingredients, e.g. lactoferrin and lysozyme (see: [0064]; & reference claims 1, 9, 35 and 84), and a pharmaceutical acceptable carrier (see: [0076]; & reference claim 84).  Rutter also teaches that the composition can be administered to treat or prevent infection (see: [0167]).  Rutter teaches that the active ingredient (i.e. lysozyme as discussed above) can be present in an amount of, e.g. about 10 % by weight, which reads on the concentration of the “lysozyme” of claim 11.  Rutter also teaches that the amount in the dosage depends on the patient, patient responsiveness, routes of administration, and desired effect, for examples (see: [0277-288]).  While this explicit dosage falls outside of the presently amended claim breadth, Rutter establishes that the concentration of lysozyme required to obtain desired antimicrobial effect can vary.  This is an explicit invitation for a skilled artisan to optimize the amount of antimicrobial lysozyme using little more than the routine skill of a skilled artisan at the time of the instant invention.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined biologically active macromolecules like the soluble ICAM-1 and the lactoferrin, and combine them with other essential ingredient, to form a In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), and such teaching in combination is prima facie obvious.
One ordinary skilled in the art would have been motivated to further incorporate additional beneficial agents such as lysozyme and sialyllactose (a sialic acid), as well as carrageenan and/or oseltamivir, because Coleman and Fichot teach that those agents are useful for treating viral infection and, therefore, can be included in a pharmaceutical composition that is also useful for treating viral infection, i.e. rhinovirus infection, in the similar manner as the present invention.  See Kerkhoven, supra.
One of ordinary skill in the art would have been motivated to formulate the pharmaceutical composition, as taught and suggested by the cited references, into a nasal spray designed for optimum retention on the nasal mucosa because Bhushan teaches that their pharmaceutical composition can be used for treating viral infection, comprising the antiviral active agents, and can be administered nasally to a subject/patient, i.e. by a dose inhaler.  Coleman also teaches a pharmaceutical composition which also can be used for treating viral 
From the combined teachings of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-4, 6, 7, 10, and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhushan, Carvalho, Greve, Coleman, Fichot, Rutter, and Manchey as applied to claims 1, 2, 4, 7, 10, and 33, and further in view of Petrus (U.S. 6,093,417).
The teaching of Bhushan, Carvalho, Greve, Coleman, Fichot, Rutter, and Manchey have been set forth above, and their combination teaches all components required by the present claim 1.
However, the above references combined does not teach the further components, i.e. zinc peroxide, vitamin C or vitamin E, as recited in claims 3 and 6.  The deficiency is addressed by the teachings of Petrus.
Petrus teaches a composition that is useful for treating and preventing inflammatory and infection to ear due to colds caused by rhinoviruses.  Petrus teaches that it is known in the art that zinc salts inhibit rhinoviral replication and the cleavage of rhinovirus polypeptides, and zinc ions complex with ICAM-1 binding sites and prevent the rhinovirus from attaching to the nasal tissue.  As such, if zinc-blocked viruses do not infect nasal tissue cells to replicate, then the infectious process would be interrupted and the cold duration markedly shortened (see: col. 10, reference 
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to further incorporate additional useful ingredients, i.e. zinc peroxide, into the composition obtained from Bhushan, Carvalho, Greve, Coleman, Fichot, Rutter, and Manchey because Petrus teaches that zinc salts can inhibit rhinoviral replication and cleavage of rhinovirus polypeptides, and zinc ions complex with ICAM-1 binding sites and prevent the rhinovirus from attaching to the nasal tissue.  As such, if zinc-blocked viruses do not infect nasal tissue cells to replicate, then the infectious process would be interrupted and the cold duration markedly shortened, 
Therefore, the teachings of Petrus fairly suggested the benefit and advantage for including the zinc peroxide into the pharmaceutical composition obtained from the combined teaching of Bhushan, Carvalho, Greve, Coleman, Fichot, Rutter, and Manchey.
One of ordinary skill in the art also would have found it obvious to add antioxidants such as vitamin C and vitamin E into the pharmaceutical composition suggested by the teachings of Bhushan, Carvalho, Greve, Coleman, Fichot, Rutter, and Manchey because Petrus teaches an advantage obtained by adding antioxidant such as vitamin E to such compositions, in that it can inhibit reactive oxygen-induced damage.
From the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the .

Claims 1, 2, 4, 7, 9, 10, and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhushan, Carvalho, Greve, Coleman, Fichot, Rutter, and Manchey as applied to claims 1-2, 4, 7, 10, and 33, and further in view of Berg (US PGPub. 2005/0245467 A1). 
The teaching of Bhushan, Carvalho, Greve, Coleman, Fichot, Rutter, and Manchey have been set forth above and their combination teaches all elements of claim 1 (i.e. the components (i) to (iv)), wherein the reference Coleman also teaches antiviral replication inhibitor, e.g. oseltamivir (see: [0078] & [0165]) can be used in the composition for treating viral infection (e.g. rhinovirus infection; see: p.18, [0204 & 0209]; & p.19, claims 11 & 20).  In addition, Coleman also reads on the same “neuraminidase inhibitor “oseltamivir” of claims 4 and 7.
The above cited references combined does not teach the composition is formulated as a microsphere as recited in claim 9, but the deficiency is suggested by Berg.
Berg teaches a pharmaceutical composition, which comprises a flavonoid and a zinc salt, wherein the flavonoid can be quercetin (see page 17: reference claims 1-2) and that reads on the same neuraminidase inhibitor “quercetin” of claim 7.  Berg teaches that the composition is useful for treating symptoms or conditions due to rhinovirus infection, i.e. common cold.  Berg also indicated that flavonoids are effective for inhibiting and downregulating inflammatory reactions (see: [0027]).  Berg also teaches that the composition can be formulated into the form of microspheres, drops, sprays, inhalators, for examples (see: [0141]).  
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to formulate the pharmaceutical composition into a desirable administration 
Therefore, from the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 2, 4, 5, 7, 10, and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhushan, Carvalho, Greve, Coleman, Fichot, Rutter, and Manchey as applied to claims 1, 2, 4, 7, 10, and 33, and further in view of Lee (U.S. 6,365,156).
The teaching of Bhushan, Carvalho, Greve, Coleman, Fichot, Rutter, and Manchey have been set forth above and their combination teaches every elements of claim 1.
However, the above cited references combined does not teach the further component, i.e. IgA, IgG or IgM, as recited in claim 5
Lee teaches the use of antibodies, i.e. IgA, IgG, IgM (see: col. 2, line 3-4; col. 6, line 14-15 & 22-23; and col. 4, line 20-21 & 28-29), in a pharmaceutical composition for preventing viral infections (see: col. 1, line 55-60).  This reads on the further IgA or IgG or IgM of the present claim 5.  
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to incorporate additional useful agents, i.e. IgA, IgG and IgM taught by Lee, 
Alternatively, it would have been obvious to a person of ordinary skilled in the art at the time the invention was made to incorporate other additional beneficial agents, i.e. lysozyme and sialyllactose (a sialic acid), as well as carrageenan and/or oseltamivir, because Coleman and Fichot teach that these agents are all desirable agents that can be included and used for treating viral infection (e.g. rhinovirus infection).
From the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613